Case 6:19-cv-00173-RRS-CBW Document 1 Filed 02/12/19 Page 1 of 7 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA

  LOUISIANA MARINE OPERATORS, LLC                    CIVIL ACTION NO.

  VERSUS                                             JUDGE

  DOMINION GROUP, LLC and                            MAGISTRATE JUDGE
  JOE “TREY” CLINE

                                        COMPLAINT

        Plaintiff, Louisiana Marine Operators, LLC, sets forth its complaint for relief against

 Dominion Group, LLC and Joe “Trey” Cline avers as follows:

                                            1.

        Louisiana Marine Operators, LLC (“LMO”) is a Louisiana limited liability company

 with its principal place of business in the state of Louisiana. LMO is in the business of

 providing maritime transportation and related services.

                                            2.

        Dominion Group, LLC (“Dominion”) is a Louisiana limited liability company with its

 principal place of business located at 1201 Airline Highway, Baton Rouge, Louisiana,

 70805, where it regularly conducts business.

                                            3.

        Joe “Trey” Cline is a person of the full age of majority and upon information and

 belief, resides within the jurisdiction of this Court, and at all pertinent times, was a

 registered officer of defendant, Dominion Group, LLC, and a personal guarantor of the

 debts set forth herein.




                                                 1
Case 6:19-cv-00173-RRS-CBW Document 1 Filed 02/12/19 Page 2 of 7 PageID #: 2




                                           4.

        Venue is proper in this Court pursuant to a Blanket Time Charter between LMO

 and Dominion, dated December 10, 2018 which provided that the venue for disputes shall

 be in the United States District Court for the Western District of Louisiana.

                                           5.

        Subject matter jurisdiction is proper in this Court because this matter involves a

 breach of an agreement to pay charter hire and other expenses and therefore, jurisdiction

 is proper pursuant to 28 U.S.C. §1333.

                                           6.

        LMO and Dominion entered into a business relationship whereby LMO would

 provide vessel transportation services to Dominion at an agreed upon price according to

 the parties’ Blanket Time Charter (“BTC”), dated December 10, 2018.

                                           7.

        According to the BTC, Dominion agreed to pay LMO for the hire of various

 tugboats, along with barges to transport cargo, as well as for other related services and

 expenses.

                                           8.

        Defendant, Joe “Trey” Cline, executed the BTC as both an officer of Dominion and

 as a personal guarantor and agreed to be personally liable to LMO for any sums due

 under the BTC, up to a maximum of $500,000.00.




                                                2
Case 6:19-cv-00173-RRS-CBW Document 1 Filed 02/12/19 Page 3 of 7 PageID #: 3




                                         9.

       In accordance with the terms of the BTC, LMO and Dominion thereafter executed

 Exhibit “A” - Short Form Charter Agreements for the M/V MISS DIXIE and twelve (12)

 barges on December 18, 2018 and the M/V CAPTAIN DENNIS H EGAN and six (6)

 barges on December 27, 2018.

                                         10.

       The BTC also required Dominion to pay a certain rate for charter hire per day for

 towboats, depending on the size of the tow along with a certain rate per day per barges.

 In addition, Dominion was also responsible to pay fuel, lube and Reimbursed Items, as

 defined in the BTC.

                                         11.

       Pursuant to the BTC, LMO was entitled to reimbursement of any fuel, lube and any

 Reimbursed Items at cost plus a 15% handling charge.

                                         12.

       In accordance with the BTC, LMO issued to Dominion the following:

           a. Invoice No. 3690 dated December 27, 2018, in the amount of

              $14,222.84, for fuel for the M/V MISS DIXIE.

           b. Invoice No. 3695 dated December 31, 2018, in the amount of

              $35,550.00, for charter hire for the CAPTAIN DENNIS H EGAN and

              six (6) barges.

           c. Invoice No. 3705 dated December 31, 2018, in the amount of

              $116,144.00, for charter hire for the M/V MISS DIXIE and twelve (12)

              barges.



                                              3
Case 6:19-cv-00173-RRS-CBW Document 1 Filed 02/12/19 Page 4 of 7 PageID #: 4




         d. Invoice No. 3706 dated December 31, 2018 in the amount of

            $2,587.50, for assist boats for the M/V MISS DIXIE.

         e. Invoice No. 3704 dated December 31, 2018, in the amount of

            $7,360.00, for fleeting services for the M/V MISS DIXIE.

         f. Invoice No. 3685 dated January 2, 2019, in the amount of

            $18,626.94, for fuel for the M/V MISS DIXIE.

         g. Invoice No. 3694 dated January 4, 2019, in the amount of $6,442.25,

            for assist boats for the M/V CAPTAIN DENNIS H EGAN.

         h. Invoice No. 3702 dated January 4, 2019, in the amount of $2,144.64,

            for assist boats for the M/V MISS DIXIE.

         i. Invoice No. 3703 dated January 15, 2019, in the amount of

            $23,000.68, for fuel for the M/V MISS DIXIE.

         j. Invoice No. 3696 dated January 21, 2019, in the amount of

            $121,000.00, for charter hire for the M/V CAPTAIN DENNIS H EGAN

            and six (6) barges.

         k. Invoice No. 3707 dated January 31, 2019, in the amount of

            $163,300.00, for charter hire for the M/V MISS DIXIE and twelve (12)

            barges.

         l. Invoice No. 3714 dated February 3, 2019, in the amount of

            $78,100.00, for charter hire for the M/V MISS DIXIE and twelve (12)

            barges.

      The aforesaid invoices total $588,478.85 and are continuing.




                                          4
Case 6:19-cv-00173-RRS-CBW Document 1 Filed 02/12/19 Page 5 of 7 PageID #: 5




                                         13.

        Pursuant to the BTC, for the first six (6) months of the agreement, Dominion was

 to pay LMO in advance before any barges were offloaded. Dominion has failed to do so.

                                         14.

        The BTC also provided for interest to accrue at a rate of 1.5% per month on any

 invoices which were not paid in thirty (30) days of the date of the invoice and any

 attorney’s fees and costs incurred by LMO to collect any funds due under the BTC.

                                         15.

        LMO has made amicable demand on Dominion and Cline for payment of these

 invoices, to no avail.

                                  Breach of Contract

                                         16.

        LMO realleges the allegations contained in Paragraphs 1-15 of the Complaint.

                                         17.

        The aforementioned acts constitute an intentional breach of contract by Dominion

 and Cline. LMO contracted with Dominion to provide vessel services to Dominion

 including for charter hire to be paid before tows were offloaded. Dominion has failed to

 so.

                                         18.

        Cline also personally guaranteed all sums due under the BCA up to a maximum of

 $500,000.00, but has also failed to make payments.




                                            5
Case 6:19-cv-00173-RRS-CBW Document 1 Filed 02/12/19 Page 6 of 7 PageID #: 6




                                          19.

        LMO is entitled to all actual and consequential damages as a result of Dominion

 and Cline’s breach. Additionally, LMO is entitled to all contractual damages including

 interest at a rate of 1.5% per month beginning thirty (30) days after the invoice date and

 all attorney’s fees and costs of LMO, as required by the BTC.

                                  Louisiana Open Account

                                          20.

        LMO realleges the allegations of Paragraphs 1-15 of the Complaint.

                                          21.

        According to Louisiana Revised Statute 9:2781, LMO is entitled to the recovery of

 all sums due to it by Dominion and Cline, plus attorney’s fees, interest and costs.

                                         Damages

                                          22.

        LMO realleges the allegations of Paragraphs 1-15 of the Complaint.

                                          23.

        LMO shows that its damages include, but are not necessarily limited to the

 following:

        A. Principal invoice amounts due - $588,478.85;

        B. Interest;

        C. Attorney’s fees; and

        D. All other cost and expenses of this lawsuit.




                                             6
Case 6:19-cv-00173-RRS-CBW Document 1 Filed 02/12/19 Page 7 of 7 PageID #: 7




                                           24.

        Plaintiff reserves the right to amend this Complaint as new information is

        obtained.

        WHEREFORE, Louisiana Marine Operators, LLC prays that, after due

 proceedings are had, there be judgment entered into its favor and against Dominion

 Group, LLC and Joe “Trey” Cline for damages sufficient to compensate it for Dominion

 and Cline’s breach of contract and failure to pay on open account; for all equitable relief

 and all damages to which it is entitled; that all appropriate costs and expenses for

 prosecuting this action be taxed as costs and awarded to LMO at the conclusion of these

 proceedings; and for all attorney’s fees incurred.

                                           Respectfully submitted,
                                                  s/Georges M. Legrand
                                           GEORGES M. LEGRAND, T.A. (Bar #8282)
                                           TREVOR M. CUTAIAR (Bar #33082)
                                           Mouledoux, Bland, Legrand & Brackett
                                           701 Poydras Street, Suite 4150
                                           New Orleans, LA 70139
                                           Telephone: 504-595-3000
                                           Facsimile: 504-522-2121
                                           E-Mail: glegrand@mblb.com;
                                           tcutaiar@mblb.com
                                           ATTORNEYS FOR PLAINTIFF,
                                           LOUISIANA MARINE OPERATORS, LLC

 PLEASE ISSUE SUMMONS FOR SERVICE UPON:
 Dominion Group, LLC
 Through its officer Joe "Trey" Cline
 or Wesley Robert
 1201 Airline Hwy, Tract C-1
 Baton Rouge, LA 70805

 Joe “Trey” Cline
 1201 Airline Hwy, Tract C-1
 Baton Rouge, LA 70805




                                              7
